                          United States District Court
                        Western District of North Carolina
                               Statesville Division

      Linda Richardson Minton ,                     JUDGMENT IN CASE

             Plaintiff(s),                            5:19-cv-00053-DCK

                 vs.

          Andrew M. Saul,

            Defendant(s).



DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 17, 2020 Order.

                                               November 17, 2020




        Case 5:19-cv-00053-DCK Document 19 Filed 11/17/20 Page 1 of 1
